Citation Nr: 0704080	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  96-45 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than October 8, 
1998, an award of a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia that denied entitlement to a TDIU rating.  
The veteran perfected a timely appeal of this decision to the 
Board.

Thereafter, in a July 2003 rating decision, the RO granted 
the veteran's TDIU claim, effective October 8, 1998, but 
denied entitlement to his this award prior to that time.

When this matter was before the Board in September 2003, the 
Board, among other things, remanded the issue of entitlement 
to an effective date earlier than October 8, 1998, for the 
grant of TDIU.  In doing so, the Board noted that at the time 
of the September 2003 remand, the veteran had outstanding 
COPD and insomnia claims had not been adjudicated.  The Board 
also noted that the RO had not considered whether new and 
material evidence had been received to reopen a claim of 
entitlement to service connection for hypertension.  The 
Board found that these claims were inextricably intertwined 
with the veteran's TDIU claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

When the veteran's claim was previously before the Board in 
September 2003, the matter was remanded for further 
development.  In doing so, the Board directed that the RO 
send the veteran and his representative a letter explaining 
the VCAA, to include the duty to assist and notice 
provisions contained therein.  Among other things, the 
letter was required to explain, what, if any information 
(medical or lay evidence), not previously provided to the 
Secretary is necessary to substantiate the veteran's claims 
of service connection for COPD and insomnia, his application 
to reopen a claim of service connection for hypertension, as 
well as to an effective date prior to October 8, 1998, for 
an award of a TDIU.  The letter was also required to 
specifically inform the veteran and his representative of 
which portion of the evidence is to be provided by the 
claimant and which part, if any, the RO will attempt to 
obtain on his behalf.  

In addition, the RO was requested to contact the veteran and 
request that he identify all VA and non-VA health care 
providers that have treated him since service for COPD, 
insomnia and hypertension since service.  This request was 
to specifically include any records of the veteran's 
treatment at the Dublin, Georgia, VA Medical Center, dated 
since June 2003.  

And finally, the RO was also requested to schedule the 
veteran for an appropriate VA examination to determine the 
nature, extent and etiology of any COPD, insomnia and 
hypertension found to be present.  The examiner was to be 
asked to identify all obstructive respiratory pathology, 
insomnia and hypertension found to be present and, 
thereafter, indicate whether the veteran has COPD and/or 
insomnia, and if so, whether either of these conditions is 
related to or had its onset during service.  With respect to 
his hypertension, the examiner was to be requested to 
indicate the likelihood that this disease is related to 
service, or had its onset during or within one year of his 
discharge from service in May 1955, i.e., by May 1956.  
Finally, the examiner was to be requested to comment as to 
whether the veteran's COPD, insomnia and hypertension were 
caused or chronically worsened by his service-connected 
asbestosis.  

The record reveals that the RO obtained records of the 
veteran's treatment at the Dublin, Georgia, VA Medical 
Center, dated from June 2003 to April 2004, and put in a VA 
examination request in January 2005, as outlined in the 
September 2003 remand.  The RO also sent the veteran a letter 
dated in April 2004 regarding the VCAA requirements for the 
issue of entitlement to an earlier effective date for TDIU, 
which also requested that the veteran complete an 
authorization and consent form for each non-VA doctor and 
medical care facility that treated him for chronic 
obstructive pulmonary disease, insomnia, and hypertension 
since service.  Other than this, none of the other 
requirements set forth in the Board's September 2003 remand 
have been met.  

Based on the foregoing, the Board therefore reluctantly 
concludes that this matter must be remanded for compliance 
with the Board's September 2003 remand instructions.  As the 
Court has stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this 
regard, the Board finds that the RO should obtained records 
of the veteran's treatment at the Dublin, Georgia, VA Medical 
Center, dated from April 2004 to the present.  Also in order 
to ensure that the veteran is given every opportunity for 
success regarding his claims, the RO should also send the 
full VCAA notice requested in the original remand and give 
the veteran an additional opportunity to identify all VA and 
non-VA health care providers that have treated him since 
service for COPD, insomnia and hypertension since service. 

In addition, the Board notes that during the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Upon remand therefore, the veteran should 
be given proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if the veteran's claims are 
granted, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability 
rating and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any information 
(medical or lay evidence), not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claims of 
service connection for COPD and insomnia, 
his application to reopen a claim of 
service connection for hypertension, as 
well as to an effective date prior to 
October 8, 1998, for an award of a TDIU.  
The letter should also specifically 
inform the veteran and his representative 
of which portion of the evidence is to be 
provided by the claimant and which part, 
if any, the RO will attempt to obtain on 
his behalf, and should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
addressed in this remand, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for COPD, 
insomnia and hypertension since service.  
This should specifically include any 
records of the veteran's treatment at the 
Dublin, Georgia, VA Medical Center, dated 
since April 2004.  The aid of the veteran 
in securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and etiology 
of any COPD, insomnia and hypertension 
found to be present.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished, and the 
examiner should identify all obstructive 
respiratory pathology, insomnia and 
hypertension found to be present.  
Thereafter, the examiner should indicate 
whether the veteran has COPD and/or 
insomnia, and if so, whether either of 
these conditions is related to or had its 
onset during service.  With respect to 
his hypertension, the examiner should 
indicate the likelihood that this disease 
is related to service, or had its onset 
during or within one year of his 
discharge from service in May 1955, i.e., 
by May 1956.  In addition, the examiner 
should comment as to whether the 
veteran's COPD, insomnia and hypertension 
were caused or chronically worsened by 
his service-connected asbestosis.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should adjudicate the 
veteran's COPD, insomnia and hypertension 
claims, and thereafter reconsider his 
entitlement to a TDIU prior to October 8, 
1998.  In doing so, the RO must consider 
both direct and secondary service 
connection for COPD and insomnia, as well 
as whether new and material evidence has 
been received to reopen his hypertension 
claim.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.

6.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



